DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of U.S. patent application 16/795,057, filed Feb.  19, 2020, which is a continuation of U.S.  patent application 16/540,548, filed Aug.  14, 2019, now U.S.  Pat.  No. 10,617,512, which is a continuation of U.S.  patent application 15/497,691, filed Apr.  26, 2017, which is a continuation of U.S.  patent application 13/703,210, filed on Mar.  20, 2013, now U.S.  Pat.  No. 10,149,749, which is a national stage application under 35 U.S.C. 371 of International Patent Application PCT/US2011/040691 filed on Jun.  16, 2011, which claims the benefit of U.S.  Provisional Application 61/355,712, filed Jun.  17, 2010.
 
Status of Claims
Claims 41-50 and 61-77 are pending and present for consideration.
Claims 1-40 and 51-60 are canceled.
Drawings
In view of Applicant’s arguments, the objection to the drawings set forth in the non-final rejection dated 02/10/2022 has been withdrawn.
Claim Rejections - 35 USC § 112
In view of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph of Claims 41, 48, 49, and 63 set forth in the non-final rejection dated 02/10/2022 have been withdrawn. Additionally, the 35 U.S.C. 112 (pre-AIA ) second paragraph of Claim 41 set forth in the non-final rejection dated 02/10/2022 has been withdrawn. Claim 65 was mistakenly rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph; therefore, the rejection has also been withdrawn. However, Applicant’s arguments with respect to the rejection of Claim 41 below are not persuasive; therefore, the rejection is maintained.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-50 and 61-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 recites the limitations “…the first period of time is less than three months…” in lines 13-14, and “…the second period of time is less than three months…” in lines 23-24. Applicant’s original disclosure merely describes the degradation rate of polymer fibers ([0010]-[0012] and [0080]), but does not appear to describe a first period of time for promoting adherence of cells and a second period of time to facilitate cellular migration and infiltration. 
In light of the above, Claims 41-50 and 61-77 contain subject matter which was not described in the specification in such a way as to reasonably convey that the joint inventors had possession of the claimed invention at the time the application was filed.
Response to Arguments
Applicant’s arguments, filed 05/02/22, with respect to the rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph of Claims 41, 48, 63, and 65, have been fully considered and are persuasive. Hence, the rejections have been withdrawn except for the rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph of Claim 41 pertaining to the recitation of “…the first period of time is less than three months…” in lines 12-13, and “…the second period of time is less than three months…” in lines 21-22. Applicant argues that the degradation rate described in paragraph [0080] of the specification as originally filed is applicable to both the claimed “first” and “second” periods of time. This argument is not persuasive because the first period of time recited in Claim 41 pertains to the adherence of cells to the surface portion, and the second period of time pertains to cellular migration and infiltration along the plurality axes, and not the degradation rate of the fibers. Therefore, the rejections of Claim 41-50 and 61-77 under 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained because the specification does not appear to describe a first period of time for promoting the adherence of cells and a second period of time to facilitate cellular migration and infiltration. 
Allowable Subject Matter
Claims 42-50 and 61-77 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/Examiner, Art Unit 3774                                                                               

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774